           Case 2:15-cr-00212-JCM-NJK Document 118
                                               119 Filed 12/14/20 Page 1 of 3



 1   RUSSELL E. MARSH, ESQUIRE
     Nevada Bar No. 11198
 2   WRIGHT MARSH & LEVY
     300 S. Fourth Street
 3   Suite 701
     Las Vegas, NV 89101
 4   Phone: (702) 382-4004
     Fax: (702) 382-4800
 5   russ@wmllawlv.com
     Attorneys for Defendant Parkin
 6
 7
                                   UNITED STATES DISTRICT COURT
 8
                                          DISTRICT OF NEVADA
 9
10
     UNITED STATES OF AMERICA,                      )
11                                                  )       CASE NO. 2:15-CR-00212-JCM-NJK
            Plaintiff,                              )
12                                                  )
                    vs.                             )
13                                                  )
     CHARLES PARKIN,                                )
14                                                  )
            Defendant.                              )
15                                                  )
16
                           STIPULATION TO CONTINUE PLEA HEARING
17                                      (First Request)
18          IT IS HEREBY STIPULATED AND AGREED, between the United States of America, by
19   and through its attorney, Nicholas A. Trutanich, United States Attorney, through Simon Kung,
20   Assistant United States Attorney; and Defendant Charles Parkin, by and through his counsel, Russell
21   E. Marsh, Esquire, Wright Marsh & Levy, that the Change of Plea Hearing currently scheduled for
22   December 16, 2020, be vacated and set to a date and time convenient to this Court, but no sooner
23   than 21 days from the current hearing date.
24          This stipulation is entered into for the following reasons:
25          1.      This matter is currently set for a Change of Plea Hearing on December 16, 2020, at
26   10:00 a.m. (ECF Nos. 114, 117.)
27          2.      Over the weekend of December 12-13, 2020, Mr. Parkin was hospitalized with severe
28   bacterial pneumonia. He is home now but is still suffering from chest pain and breathing difficulties.
            Case 2:15-cr-00212-JCM-NJK Document 118
                                                119 Filed 12/14/20 Page 2 of 3



 1   3.         The parties agree to continue the Change of Plea Hearing for three weeks. Mr. Parkin is out
 2   of custody and agrees to the continuance.
 3              4.     Additionally, denial of this request for continuance could result in a miscarriage of
 4   justice.
 5              5.     The additional time requested by this Stipulation is made in good faith and not for
 6   purposes of delay.
 7              6.     This is the first request for a continuance of the Change of Plea Hearing.
 8              Dated this 14th day of December, 2020.
 9   Respectfully submitted:
10   WRIGHT MARSH & LEVY                                     NICHOLAS A. TRUTANICH
                                                             UNITED STATES ATTORNEY
11
12   BY /s/ Russell E. Marsh                                 BY /s/ Simon Kung
       RUSSELL E. MARSH, ESQUIRE                               SIMON KUNG
13     Attorney for Defendant Parkin                           Assistant U.S. Attorney
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                         2
           Case 2:15-cr-00212-JCM-NJK Document 118
                                               119 Filed 12/14/20 Page 3 of 3



 1                               UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3
     UNITED STATES OF AMERICA,                      )
 4                                                  )       CASE NO. 2:15-CR-00212-JCM-NJK
            Plaintiff,                              )
 5                                                  )
                    vs.                             )       ORDER
 6                                                  )
     CHARLES PARKIN,                                )
 7                                                  )
            Defendant.                              )
 8                                                  )
 9          Based on the Stipulation of the parties, the Change of Plea Hearing in this matter is hereby
10   continued. The ends of justice served by granting said continuance outweigh the best interest of the
11   public and the defendant in a hearing, since the failure to grant said continuance would be likely to
12   result in a miscarriage of justice, and would deny the parties herein sufficient time and the
13   opportunity within which to be able to effectively and thoroughly prepare for the hearing, taking into
14   account the exercise of due diligence.
15          IS IT HEREBY ORDERED that the Change of Plea Hearing in the above-captioned matter
16   currently scheduled for December 16, 2020, at 10:00 a.m., be vacated and continued to
17   1/6/2021 at 10:30 AM
     _______________________.
18                 December 14, 2020.
            DATED: _________________
19
20                                                          _______________________________________
                                                            JAMES C. MAHAN
21                                                          United States District Judge
22
23
24
25
26
27
28


                                                        3
